Title: From Alexander Hamilton to James McHenry, 8 November 1799
From: Hamilton, Alexander
To: McHenry, James


New York November 81799
Sir
By the contract with James OHara Esquire, it appears that on the South East side of the Ohio within the State of Kentucke the ration is Ten Cents and two milles, on the North West side, at Cincinnati, thirteen cents, and that nothing is settled between that point and Massac.
If the matter should remain as it is, the reserve force must be stationed on the South East side; for the difference of price is too great to permit their being placed on the other side.
To this there are some objectives. From the present temper of the State of Kentucke there is danger that the troops might be very inconveniently harrassed by processes of different kinds, on various pretences, which would embarrass the service and might involve delicate and disagreeable questions. Of this there has been some experience in an other quarter.
The more immediate objects to which the reserve force is pointed a⟨re on⟩ the North West side, which is an ⟨important⟩ reason for preferring this side.
The Government of the North Western Territory being immediately connected with that of the UStates, there is proportionably less danger of collision between the Civil and Military Authori⟨ties⟩ there than within the limits of the government of Kentucke.
There is also less danger of attempts of disaffected persons to debauch the troops ⟨in the⟩ one quarter than in the other.

For these different r⟨easons⟩ I prefer much that the Station ⟨for⟩ the reserve force should be on ⟨the⟩ North West side and that ⟨it⟩ should be rendered proper by ⟨an⟩ arrangement as to the price of Ration.
It is obvio⟨usly⟩ expedient that the same price sh⟨ould⟩ apply on both sides of the Oh⟨io.⟩ Mr. Hara represents that the low price within the state of Kentucke has proceeded from a persuasion derived from past practice that there would be none but recruiting parties to be supplied in that State—and that to supply a considerable force, at the stipulated rate, at a distance from the settled and populous parts of the State would be ruinous to him. I am of opinion that this representation is probably well founded—and, perhaps, in cases of plain misapprehension, it is proper for a government to relax from the strict rights of contract, and to let in equitable considerations in favour of the contractor.
But in this case there are mutual considerations which may facilitate a compromise, consistently with the interest both of the Government and the Individual. This compromise would naturally turn upon the establishment of some thing like a medium price to operate on both sides of the River.
Mr. O Hara is willing to establish Twelve Cents as this medium price which upon the whole appears to me an eligible arrangement.
It remains for you to decide. Requesting that the decision may be prompt
I have the honor to be   Sir   Yr. Obed ser
The Secy of War

